On Motion for Rehearing.
MR. CHIEF COMMISSIONER STARK
prepared the opinion for the court.
On motion for rehearing it is urged that the statement in the opinion “that before the plaintiffs could put the defendant in default for failure to make the payment of March 1, 1918, it was necessary that they should plead and prove that they had complied with their agreement to secure authority to execute and deliver the deed” is contrary to the rule laid down by this court in Arnold v. Fraser, 43 Mont. 540, 117 Pac. 1064. That was a suit in equity, brought to secure a decree canceling a contract for the sale of certain real estate and personal property. The sufficiency of the complaint was attacked, and Mr. Justice Holloway, speaking for the court, said: “It is said that the complaint is open to attack because it fails to allege that the land mentioned in the contract was free from encumbrances and that plaintiffs were able to convey title. If this was an action to recover the purchase price or damages for a breach, such an allegation might be necessary; but in a suit to cancel the contract we are unable to understand what office such an allegation would perform. ’ ’
• The criticism of the original opinion is doubtless due to the fact that it fails to state the full measure of the relief sought *380by the plaintiffs. The statement in the opinion is: “The defendant did not pay the installment due March 1, 1918, and thereafter the plaintiffs commenced this suit to cancel the contract and declare a forfeiture of the $6,000 paid thereon.”
As a matter of fact the relief sought by the plaintiffs’ amended complaint is in the alternative, and is for a judgment: (1) That the amount due from defendant to plaintiffs be determined, and that by the decree of the eourt the defendant be. required to specifically perform the contract by paying to the plaintiffs the amount so found due; or (2) upon his failure to pay such amount he be foreclosed of his rights, and the contract of sale be canceled.
The statement in the opinion above referred to should be amplified so as to make it read: “The defendant did not pay the installment due March 1, 1918, and thereafter the plaintiffs commenced this suit to obtain a judgment and decree of the court ascertaining and determining the amount due from defendant to plaintiffs upon said contract and requiring the defendant to specifically perform said contract by paying such amount, or, upon his failure so to do, he be foreclosed of his rights thereunder and such contract be canceled.”
With this modification of the statement referred to, the holding of the original opinion is in entire accord with the rule laid down in Arnold v. Fraser, supra.
We recommend that the original opinion be modified as above indicated, and that the motion for a rehearing be denied.
Per Curiam:
For the reasons given in the foregoing opinion, the original opinion is modified as indicated, and the motion for rehearing is denied.